
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.31



1994 Aldila Inc. Executive Bonus Plan

Amended January 29, 2008


Article 1.    Establishment and Purpose    

        1.1    Establishment.    Aldila, Inc. (the "Company") hereby establishes
its Executive Bonus Plan ("Plan") effective as of January 1, 1994, as amended
January 29, 2008.

        1.2    Purpose.    The purpose of the Plan is to advance the interests
of the Company and its stockholders by focusing the efforts of the key employees
on the attainment of short-term earnings goals.

        1.3    Applicability to Employees.    This Plan shall apply to eligible
employees of the Company who become Participants on or after the effective date
of the Plan.

Article 2.    Definitions    

        2.1    Defined Terms:    When used in the Plan, the following terms
shall have the meanings specified below:

        (a)   "Base Salary" shall mean as to any Plan Year a Participant's
actual earnings of regular salary during the Plan Year. If an employee becomes a
Participant after the commencement of a Plan Year, the Base Salary shall be the
actual earnings of regular salary during the period the employee is a
Participant in the Plan.

        (b)   "Board" shall mean the Company's Board of Directors.

        (c)   "Committee" shall mean the Compensation Committee of the Board.

        (d)   "Disability" shall have the same meaning under the Plan as under
the Company's 1994 Stock Incentive Plan.

        (e)   "Final Award" shall mean the amount payable to each Participant
calculated in accordance with Paragraphs 4.3(a) and 4.3(b) below.

        (f)    "Middle Award" shall mean an amount equal to 50% of a
Participant's Base Salary.

        (g)   "Maximum Award" shall mean:

        (i)    100% of Base Salary for each Participant that is an Executive
Officer of the Company;

        (ii)   75% of Base Salary for each Participant that is not an Executive
Officer of the Company.

        (h)   "Operating Income" shall mean the net operating income of the
Company under generally accepted accounting principles for the Plan Year on a
consolidated basis, before taxes and before accrual of amounts awarded or
awardable under this Plan and further adjusted for unplanned expenses related to
financing and other non-operating activities. Such non-operating activities
shall include legal and other professional fees related to unplanned corporate
activities such as but not limited to investor lawsuits, tender offers, sales of
assets, subsidiaries, divisions and other activities not of a reoccurring
nature.

        (i)    "Participant" shall mean a key employee of the Company who is
eligible to participate in the Plan under Section 3.1.

        (j)    "Plan Year" shall mean the fiscal year of the Company.

1

--------------------------------------------------------------------------------



        (k)   "Target Award" shall mean 20% of Base Salary for each Executive
Officer and such other, lesser amount as the Committee with guidance from the
CEO shall establish from time to time for each Non-Executive Officer
Participant.

        2.2    Gender and Number.    Except as otherwise indicated by the
context, any masculine terminology used in the Plan shall include the feminine
gender, and the definition on any term in the singular shall include the plural.

Article 3.    Participation    

        3.1    Eligibility.    Eligibility for participation in the Plan is
limited to those key employees who have a significant impact on the financial
performance of the Company. To become a Participant as to any Plan Year, an
employee must be approved by the Committee. Participation in one Plan Year does
not guarantee or infer any assurance of participation in any future Plan Year.

        3.2    Duration.    A Participant's continued eligibility to participate
in the Plan shall be contingent upon his continued employment in a role
considered by the Committee to be a "key employee" role.

Article 4.    Amount Available For Awards    

        4.1    Award Opportunity.    The Committee shall annually adopt the
following:

        (a)   "Target Financial Performance Objective" which shall be the level
of Company Operating Income per annual budget approved by the Board of Directors
that will result in a Target Award or a higher level of Award to the
Participants.

        (b)   "Middle Financial Performance Objective" which shall be 133% of
the Target Financial Performance Objective and shall be the amount of Company
Operating Income below which will result in a Middle Award to the Participants
under the Plan for that Plan Year; and

        (c)   "Maximum Financial Performance Objective" which shall be 200% of
the Target Financial Performance Objective and shall be the amount of Company
Operating Income that will result in the Maximum Award to each Participant under
the Plan for that Plan Year.

        (d)   The foregoing Financial Performance Objectives shall be adopted by
the Committee as early in a Plan Year as possible.

        (e)   Management shall prepare and present to the Committee an estimate
for each Plan Year of each Plan Participant (and any known new Participant
position) projecting each Plan Participant's total projected Target Award at the
same time that the Committee considers the Target Award for each Plan
Participant and the Company's Financial Performance Objectives under the Plan.
The Committee may modify any proposed Target Awards and/or the proposed
Financial Performance Objectives after evaluating such estimates.

        4.2    Calculation of Awards.    

        (a)   If the Company's Operating Income for the Plan Year equals the
Target Financial Performance Objective established for a Plan Year, each
Participant will be eligible to receive an award under the Plan for that Plan
Year equal to the Target Award, subject to the Discretionary Performance
Modifier.

        (b)   If the Company's Operating Income for the Plan Year is less than
the Target Financial Performance Objective, no Participant will be eligible to
receive an award under the Plan for that Plan Year.

        (c)   If the Company's Operating Inc for the Plan Year is equal to the
Middle Financial Performance Objective, each Participant will be eligible to
receive an award under the Plan for

2

--------------------------------------------------------------------------------






that Plan Year equal to that Participant's Middle Award, subject to the
Discretionary Performance Modifier.

        (d)   If the Company's Operating Income for the Plan Year is equal to or
in excess of the Maximum Financial Performance Objective, each Participant will
be eligible to receive an award under the Plan for that Plan Year equal to that
Participant's Maximum Award, subject to the Discretionary Performance Modifier.

        (e)   If the Company's Operating Income is between the Target Financial
Performance Objective, the Middle Financial Performance Objective or the Maximum
Financial Performance Objective, the amount of the award to each Participant
shall be determined in bands of five percentage point increments beginning at
twenty percent for Executive Officers and up to one hundred percent and similar
bands for other Participants based upon their applicable bonus level as
determined by the Committee. There shall be no interpolation between these bands

        4.3    Discretionary Performance Modifier.    

        (a)   The amount of any award payable to any Participant under the Plan
for any Plan Year shall be not less then 75% of the amount determined pursuant
to Paragraph 4.2 above.

        (b)   Notwithstanding the provisions of Paragraph 4.2 above, the amount
of any award under the Plan for any Plan Year shall be subject to adjustment as
follows: 25% (the "Discretionary Performance Modifier") of any award amount
determined pursuant to Paragraph 4.2 above shall only be payable in the sole and
absolute discretion of the Committee, after consultation with the Company's
Chief Executive Officer. The Committee may pay all, some or none of the
Discretionary Performance Modifier for any Participant, may adopt a different
Discretionary Performance Modifier for different Participants, and may adopt a
different Discretionary Performance Modifier for any Participant during
different Plan Years.

        4.4    Maximum Awards.    

        (a)   Notwithstanding any other provision of this Plan, no Final Award
to any Participant under this Plan shall exceed 100% of that Participant's Base
Salary.

        (b)   Notwithstanding Paragraph 4.4(a), the Company reserves the right
to pay other bonuses or payments to any Participant outside of this Plan.

Article 5.    Payment of Awards    

        5.1    Right to Receive Payment.    Any award payment that may become
due under this Plan shall be made from the general assets or other financial
arrangements entered into as deemed necessary by the Company, normally on or
about the date that next follows the availability of audited financial results.
Nothing in this Plan shall be construed to create a trust or to establish or
evidence any Participant's claim of any right other than as a general creditor
with respect to any payment to which he may be entitled.

        (a)   If a Participant's employment with the Company or its affiliates
continues for the entire Plan Year, he shall be entitled to receive full payment
of the Final Award amount determined under Article 4 for the Plan Year in
accordance with the terms of the Plan.

        (b)   In the event of death or Disability of a Participant during a Plan
Year, the Committee (in its sole discretion, but taking into account the portion
of the Plan Year and the financial performance of the Company during such
portion of the Plan Year that such Participant is employed by the Company) shall
determine the amount of the Final Award (if any) to be paid to such Participant
(or to his personal representative) for such Plan Year. Payments will be made as
soon as practicable following death or Disability.

3

--------------------------------------------------------------------------------



        (c)   If during a Plan Year, a Participant is demoted or transferred to
a position that would not in the ordinary course be eligible for participation
in this Plan under Section 3.1, he will not be eligible for and shall forfeit
any award under this Plan for the Plan Year.

        (d)   If during a Plan Year, a Participant's employment with the Company
or its affiliates terminates in any other circumstance (whether by reason of
resignation or discharge), or a Participant improperly discloses financial or
other confidential information of the Company or takes any action which the
Committee determines is detrimental to the Company, then the Participant will
not be eligible for and shall forfeit any award under this Plan for the Plan
Year.

        5.2    Beneficiaries.    In the event of a Participant's death, any
award (or deferred position) that is payable in respect of the Participant's
shall be paid to his spouse or to such other person as he designated (with his
spouse's consent) as his beneficiary under this Plan or, if neither his spouse
nor his beneficiary survives him, to his personal representative.

Article 6.    Administration.    

        6.1    Committee.    The Plan shall be administered by the Committee.

        6.2    Board Approval.    Any recommendation, determination, decision or
action of the Committee shall be final, binding or conclusive for purposes of
this Plan, unless it has been specifically overruled by the Board.

        6.3    Rules and Interpretation.    The Committee shall be vested with
authority to make such rules and regulations as it deems necessary to administer
the Plan and to interpret the provisions of the Plan in a uniform manner with
respect to similarly situated Participants. Any determination, decision or
action of the Committee (or the Board acting pursuant to Section 6.2) in
connection with the construction, interpretation, administration or application
of the Plan shall be final, conclusive and binding upon all Participants and
upon any and all persons claiming under or through any Participant.

        6.4    Conflict of Interest.    No member of the Committee or the Board
shall act or pass upon any matter pertaining directly or indirectly to his
participation in the Plan.

        6.5    Delegation by Committee.    The Committee may rely, and shall be
protected in relying, on information and recommendation provided by management
and on management for the day-to-day administration of the Plan.

        6.6    Records.    The records of the Committee with respect to the Plan
shall be conclusive on all Participants and their beneficiaries and on all other
persons whomsoever.

        6.7    Tax Withholding.    The Company shall withhold, or require the
withholding from any payment which it is required to make, any federal, state or
local taxes and other items required by law to be withheld with respect to such
payment and such sum as the Company may reasonably estimate as necessary to
cover any taxes for which the Company may be liable and which may be assessed
with regard to such payment.

Article 7.    General Provisions.    

        7.1    Nonassignability.    In no event shall the Company make payment
under this Plan to any assignee or creditor of a Participant or beneficiary.
Prior to the time of any payment under the Plan, a Participant or beneficiary
shall have no right by way of anticipation or otherwise to assign or transfer
any interest under this Plan, nor shall a Participant's or beneficiary's rights
be assignable or transferable by operation of law.

        7.2    Employment Rights.    The establishment and subsequent operation
of the Plan shall not be construed as conferring any legal or other rights upon
any Participant or any other individual for the continuation of his employment
for any Plan Year or any other period. The Company expressly reserves

4

--------------------------------------------------------------------------------




the right, which may be exercised at any time and without regard to when during
a Plan Year or other accounting period such exercise occurs, to discharge any
individual and/or treat him without regard to the effect which such treatment
might have upon him as a Participant in this Plan.

        7.3    No Individual Liability.    No member of the Committee (or member
of the Board, or officer of the Company acting with respect to the Plan), shall
be liable for any determination, decision or action made in good faith with
respect to the Plan or any award made under the Plan. The Company shall
indemnify each member of the Committee (or such member of the Board or officer
of the Company) for all costs and expenses and, to the extent permitted by
applicable law, any liability incurred in connection with defending against,
responding to, negotiation for the settlement of or otherwise dealing with any
claim, cause of action or dispute of any kind arising in connection with any
actions in administering this Plan or in authorizing or denying authorization to
any transaction hereunder.

        7.4    Severability; Governing Law.    If any particular provision of
this Plan is found to be invalid or unenforceable, such provision shall not
affect the other provisions of the Plan, but the Plan shall be construed in all
respects as if such invalid provision had been omitted. The provisions of the
Plan shall be governed by and construed in accordance with the laws of the State
of California.

Article 8.    Amendment and Termination.    

        8.1    Amendment and Termination.    The Committee may prospectively
amend or terminate the Plan at any time; provided, however, that no such
amendment shall relieve the Company of its obligations under Sections 8.2 and
8.3.

        8.2    Reorganization of the Company.    In the event of a merger of the
Company with, or the transfer of substantially all of the assets of the Company
to, another corporation, association or person, the acquiring entity or person
has the right to continue the Plan and to assume all of the liabilities of the
Company under this Plan without obtaining the consent of any Participant. If the
acquiring entity or person assumes the liabilities of the Company under this
Plan (whether by agreement or by operation of law), then the Company (if still
in existence) shall be relieved of these liabilities, and no Participant or
other person shall have any claims or rights against the Company in connection
with this Plan. If the acquiring person or entity does not assume such
liabilities, then the provisions of Section 8.3 shall apply.

        8.3    Protected Benefits.    If the Plan is terminated during a Plan
Year, or if, in the event of a merger or asset transfer described in
Section 8.2, the accrued liabilities of the Company under the Plan are not
assumed by the acquiring entity or person (either by agreement or by operation
of law), then the Committee (in its sole discretion, but taking into account the
portion of the year that precedes such termination or merger or asset transfer
and the Company's anticipated Operating Income for the Plan Year) will determine
the amounts of the partial award (if any) to be paid to such Participant for
such Plan Year, and such awards shall be guaranteed by the Company and shall not
be reduced without the Participant's consent. The Company shall have no
liability whatsoever for the accrual or payment of any incentive award amounts
in respect of any period subsequent to the date of such termination or failure
of an acquiring entity or person to assume the Plan.

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.31



1994 Aldila Inc. Executive Bonus Plan Amended January 29, 2008
